Order entered August 15, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00522-CR

                                 CRAIGH SWEENEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-82214-2013

                                              ORDER
       The Court ORDERS court reporter Indu Bailey to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 1, a video.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Indu

Bailey, official court reporter, 219th Judicial District Court, and to counsel for all parties.


                                                         /s/   DAVID EVANS
                                                               JUSTICE